DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 7, 9-10, 12 and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over the publication of CN108493592 in view of the publication of CN108321086 (both cited by applicant) and further in view of Goldsmith et al (6,356,166).
The publication of CN108493592 in figures 1-2 teaches a first substrate and a second substrate which are disposed oppositely, and a liquid crystal layer located between the first substrate and the second substrate and wherein the liquid crystal antenna further includes an antenna radiation unit (abstract).  The publication of CN108493592 had been discussed but fails to teach a transparent first carrier layer is arranged between the first metal film layer and the first substrate, and a transparent second carrier layer is arranged between the second metal film layer and the second substrate, the first metal film layer and the second metal film layer are both patterned metal film layers; and the first substrate and the second substrate are both printed circuit boards (PCBs).  However, the publication of CN108321086 teaches the metal film layers are patterned metal film layers (abstract).  Goldsmith et al further teach transparent carrier layers and the substrates are 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skilled in the art at the time the invention was made to have the carrier layers are polyimide (PI) layers, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Since all the claimed structures are shown by the publication of CN108493592, CN108321086 and Goldsmith et al, a manufacturing method of a liquid crystal phase shifter being claimed, would result.

Allowable Subject Matter
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Mow, Wang and Glushchenko are cited as of interested and illustrated a similar structure to a liquid crystal phase shifter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/